883 F.2d 1027
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lucy E. WOOLFOLK, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 89-3206.
United States Court of Appeals, Federal Circuit.
July 19, 1989.

Before NIES, PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), SL07528810307, dismissing the appeal of Lucy E. Woolfolk for lack of jurisdiction, is affirmed.

OPINION

2
The settlement agreement executed by the parties renders the case moot and forecloses this court from obtaining jurisdiction.    Gould v. Control Laser Corp., 866 F.2d 1391, 1395, 9 USPQ2d 1718, 1721 (Fed.Cir.1989).  "One who attacks a settlement must bear the burden of showing that the contract he has made is tainted with invalidity, either by fraud practiced upon him or by a mutual mistake under which both parties acted."    Asberry v. United States Postal Service, 692 F.2d 1378, 1380 (Fed.Cir.1982) (quoting Callen v. Pennsylvania Railroad Co., 332 U.S. 625, 630 (1948)).  Ms. Woolfolk has not met this burden, and therefore the board's dismissal of the appeal was not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  obtained without procedures required by law, rule, or regulation having been followed;  or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).